Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an implantable electrode arrangement for a cochlear implant system (and method of use) comprising: an extracochlear electrode lead configured for carrying one or more cochlear stimulation signals from a proximal end of the electrode lead at a mastoid opening in a patient mastoid bone into the middle ear to a distal end of the electrode lead at a cochlear opening in the outer surface of a patient cochlea; an intracochlear electrode array configured for insertion through the cochlear opening into the patient cochlea, the electrode array having a proximal end connected to the distal end of the electrode lead, and an outer surface with a plurality of stimulation contacts configured for applying the cochlear stimulation signals to target neural tissue within the patient cochlea; and an insertion mechanism comprising: i. a retraction limiter configured to fit around and securely engage a portion of the distal end of the electrode lead, the retraction limiter having a proximal end, a distal end, an outer surface, and a plurality of flexible retraction limiting projections longitudinally distributed along the outer surface of the retraction limiter between the proximal end of the retraction limiter and the distal end of the retraction limiter, ii. an insertion tube configured to fit around the electrode array and the retraction limiter and to engage against the outer surface of the patient cochlea at the cochlear opening, and iii. an insertion plunger configured to fit within the insertion tube and engage against the proximal end of the retraction limiter; wherein the insertion mechanism is operable for the insertion plunger to slide within the insertion tube to push against the proximal end of the retraction limiter to push: i. the electrode array through the cochlear opening into the patient cochlea, and ii. at least a portion of the retraction limiter through the mastoid opening so that when the insertion tube is withdrawn back through the mastoid opening, one or more of the retraction limiting projections displaces out away from the outer surface of the retraction 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792